DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergendahi et al. (US PGPub 2018/0122892, hereinafter referred to as “Bergendahi”).
Bergendahi discloses the semiconductor device as claimed.  See figures 1-12 and corresponding text, where Bergendahi teaches, in claim 1, a semiconductor device, comprising:
 a semiconductor substrate; and (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])
a back end of line (BEOL) stack over the semiconductor substrate, wherein the BEOL stack comprises: 
first interconnects and second interconnects in an interconnect layer of the BEOL stack, wherein the first interconnects have a first height and the second interconnects have a second height that is different than the first height.  
Bergendahi teaches, in claim 2, further comprising: an air gap dielectric surrounding the first interconnects and/or the second interconnects.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 3, wherein the semiconductor substrate comprises a first processing block and a second processing block.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 4, wherein an interconnect scheme for the first processing block comprises first interconnects, and wherein an interconnect scheme for the second processing block comprises second interconnects. (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])
 
Bergendahi teaches, in claim 5, wherein the first processing block comprises a first path and a second path.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 6, wherein the first path comprises first interconnects, and wherein the second path comprises second interconnects. (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 7, wherein the first path comprises a first net and a second net.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 8, wherein the first net comprises first interconnects, and wherein the second net comprises second interconnects.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 9, wherein the first net comprises a first segment and a second segment.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 10, wherein the first segment comprises first interconnects, and wherein the second segment comprises second interconnects.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 11, further comprising: a signal path comprising: a drive cell; and a plurality of load cells, wherein each load cell is electrically coupled to the drive cell by interconnects in the BEOL stack.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 12, wherein a first portion of the signal path proximate to the drive cell is one of the first interconnects, and wherein second 29AC3800-US 111548-249243 portions of the signal path proximate to the plurality of load cells are ones of the second interconnects.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 13, wherein the BEOL stack comprises a plurality of interconnect layers that each comprise first interconnects and second interconnects. (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 14, further comprising: third interconnects in the interconnect layer of the BEOL stack, wherein the third interconnects have a third height that is between the first height and the second height.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 15, semiconductor device, comprising: a ,semiconductor substrate, comprising: a processor block; and a memory block coupled to the processor block; and a back end of line (BEOL) stack over the semiconductor substrate, wherein the BEOL stack provides conductive coupling between the processor block and the memory block, wherein the BEOL stack comprises a plurality of interconnect layers, wherein one or more of the plurality of interconnect layer comprise: first interconnects having a first height; and second interconnects having a second height that is less than the first height.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 16, wherein the memory block is a register file and comprises word lines and bit lines implemented in the BEOL stack.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 17, wherein the word lines are implemented with first interconnects.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 18, wherein the bit lines are implemented with second interconnects.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 19, further comprising air-gap dielectrics, wherein the air-gap dielectrics are around the word lines and the bit lines, or wherein the air-gap dielectrics are only around the bit lines.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 20, wherein the memory block is static random access memory (SRAM), and comprises word lines and bit lines implemented in the BEOL stack.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 21, wherein the bit lines are implemented with second interconnects.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 22, further comprising: an air gap dielectric around the bit lines, and wherein the word lines are implemented with first interconnects.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 23, an electronic system, comprising: a board; and an electronic package coupled to the board, wherein the electronic package comprises a semiconductor die, and wherein the semiconductor die comprises: a semiconductor substrate; and first interconnects and second interconnects in an interconnect layer over the semiconductor substrate, wherein the first interconnects have a first height and the second interconnects have a second height that is different than the first height. (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 24, wherein the semiconductor substrate comprises: a processor block; and a memory block that is electrically coupled to the processor block by one or more interconnects in the interconnect layer.  (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Bergendahi teaches, in claim 25, wherein the memory block is a register file or a static random access memory (SRAM). (figures 10-12; [0042] [0052-0055]; [0084], [0095-0096])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 30, 2022